                                                                       i:     ; ;-f L ] I i)\ -.V-1
                                                                                         Uivi"
                IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIa20I9 .iUf^                            3:55
                                    SAVANNAH DIVISION


UNITED STATES OF AMERICA                                               SOTTSr. OFGA.

V.                                                    CASE NO. CR417-208


EUGENE ALLEN,

        Defendant.



                                     ORDER


        Before the Court is attorney Bruce Harvey's Motion for

Leave    of   Absence.     (Doc.      600.)   In    his   motion,      Mr.    Harvey

requests that this Court grant him a leave of absence from

June    24,   2019   to    July       26,   2019    for   a   planned       personal

vacation. After         careful      consideration, Mr.        Harvey's motion

is reluctantly GRANTED.

        Despite this Court's leniency, the Court pauses to note

that    the   necessity        of   this    order   arises    solely        from     Mr.

Harvey's      failure     to    file    a    timely   motion     for        leave      of

absence in this case. Mr. Harvey only notified this Court of

his lack of availability for July 1, 2019 due to a personal

vacation after this Court scheduled a pretrial conference.

(See Doc. 597; Doc. 600.) As counsel who regularly appears

before this Court, Mr. Harvey is aware of his obligation to

file any requested leave of absence well in advance so as to
allow this Court to appropriately schedule matters. Although

this Court will grant Mr. Harvey's request at this time, Mr.

Harvey is on notice that in the future this Court will not

excuse any failure to seek a timely leave of absence.

     SO ORDERED this J2.7" day of June 2019.




                              WILLIAM T. MOORE, JI
                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF GEORGIA
